 


 HR 991 ENR: Extension of the Caribbean Basin Economic Recovery Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 991 
 
AN ACT 
To extend certain provisions of the Caribbean Basin Economic Recovery Act until September 30, 2030, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Extension of the Caribbean Basin Economic Recovery Act. 2.Extension of the Caribbean Basin Economic Recovery ActSection 213 of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703) is amended as follows: 
(1)Extension for certain knit apparel articlesIn clause (iii) of subsection (b)(2)(A)— (A)in subclause (II)(cc), by striking September 30, 2020 and inserting September 30, 2030; and 
(B)in subclause (IV)(dd), by striking September 30, 2020 and inserting September 30, 2030. (2)Extension of limitation with respect to certain other apparel articlesIn clause (iv)(II) of such subsection, by striking 18 and inserting 28. 
(3)Extension of transition periodIn subsection (b)(5)(D)(i), by striking September 30, 2020 and inserting September 30, 2030. 3.Customs user fees (a)In generalSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended— 
(1)in subparagraph (A), by striking September 30, 2029 and inserting October 21, 2029; and (2)in subparagraph (B)(i), by striking September 30, 2029 and inserting October 21, 2029. 
(b)Rate for merchandise processing feesSection 503 of the United States–Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended by striking September 30, 2029 and inserting October 21, 2029. 4.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
